DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group III, claims 6-8, in the reply filed on 2/25/22 is acknowledged.  Applicant has not made any arguments to traverse so this response is considered to be without traverse.
Applicant has elected as species SEQ ID NO:4, and has amended independent claim 6 to be directed only to this species.  
Claims 1-4 and 9 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2/25/22.

Claim Status
Claims 1-4, 6-9 are pending.
Claims 5 and 10 are cancelled.
Claims 1-4 and 9 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2/25/22.
Claims 6-9 are under examination.
Claims 6-9 are rejected.
Claims 6 and 8 are objected to.

Priority
The instant application, filed 01/21/2020 is a national stage entry of PCT/CN2018/114969, International Filing Date: 11/12/2018

claims foreign priority to 201711111423.0 , filed 11/13/2017.

Information Disclosure Statement
The Examiner has considered the references provided in the 1/21/20 Information Disclosure Statement, and provides a signed and dated copy of such herewith.

Specification
The disclosure is objected to because of the following informalities: lack of SEQ ID NO. identifiers as set forth in the following section.  
Appropriate correction is required.

Nucleotide and/or Amino Acid Sequence Disclosures
REQUIREMENTS FOR PATENT APPLICATIONS CONTAINING NUCLEOTIDE AND/OR AMINO ACID SEQUENCE DISCLOSURES

Items 1) and 2) provide general guidance related to requirements for sequence disclosures.
37 CFR 1.821(c) requires that patent applications which contain disclosures of nucleotide and/or amino acid sequences that fall within the definitions of 37 CFR 1.821(a) must contain a "Sequence Listing," as a separate part of the disclosure, which presents the nucleotide and/or amino acid sequences and associated information using the symbols and format in accordance with the requirements of 37 CFR 1.821 - 1.825. This "Sequence Listing" part of the disclosure may be submitted:
In accordance with 37 CFR 1.821(c)(1) via the USPTO’s electronic filing system (see Section I.1 of the Legal Framework for EFS-Web or Patent Center (https://www.uspto.gov/patents-application- process/filing-online/legal-framework-efs-web), hereinafter "Legal Framework") as an ASCII text file, together with an incorporation-by-reference of the material in the ASCII text file in a separate paragraph of the specification as required by 37 CFR 1.823(b)(1) identifying:
the name of the ASCII text file;
ii) the date of creation; and

In accordance with 37 CFR 1.821(c)(1) on read-only optical disc(s) as permitted by 37 CFR 1.52(e)(1)(ii), labeled according to 37 CFR 1.52(e)(5), with an incorporation-by-reference of the material in the ASCII text file according to 37 CFR 1.52(e)(8) and 37 CFR 1.823(b)(1) in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(2) via EFS-Web or Patent Center as a PDF file (not recommended); or
In accordance with 37 CFR 1.821(c)(3) on physical sheets of paper (not recommended).
When a “Sequence Listing” has been submitted as a PDF file as in 1(c) above (37 CFR 1.821(c)(2)) or on physical sheets of paper as in 1(d) above (37 CFR 1.821(c)(3)), 37 CFR 1.821(e)(1) requires a computer readable form (CRF) of the “Sequence Listing” in accordance with the requirements of 37 CFR 1.824.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed via EFS-Web or Patent Center as a PDF, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the PDF copy and the CRF copy (the ASCII text file copy) are identical.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed on paper or read-only optical disc, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the paper or read-only optical disc copy and the CRF are identical.

Specific deficiencies and the required response to this Office Action are as follows:
Specific deficiency - This application fails to comply with the requirements of 37 CFR 1.821 - 1.825 because the application does not contain a statement that the CRF is identical to the "Sequence Listing" part of the disclosure, as described above in item 1), as required by 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii).
Required response - Applicant must provide such statement.

Specific deficiency – Nucleotide and/or amino acid sequences appearing in the specification are not identified by sequence identifiers in accordance with 37 CFR 1.821(d).
Required response – Applicant must provide:
A substitute specification in compliance with 37 CFR 1.52, 1.121(b)(3) and 1.125 inserting the required sequence identifiers, consisting of:
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version); 
A copy of the amended specification without markings (clean version); and
A statement that the substitute specification contains no new matter.
Specific deficiency - This application contains sequence disclosures in accordance with the definitions for nucleotide and/or amino acid sequences set forth in 37 CFR 1.821(a)(1) and (a)(2). However, this application fails to comply with the requirements of 37 CFR 1.821 - 1.825.
The sequence disclosures are located in the specification at pages 3, 4, 6, 8, 17, and 25, and in the claims in claims 1, 4, 6 and 9.
Required response – Applicant must provide:
A "Sequence Listing" part of the disclosure, as described above in item 1); as well as
An amendment specifically directing entry of the "Sequence Listing" part of the disclosure into the application in accordance with 1.825(b)(2); 
A statement that the "Sequence Listing" includes no new matter in accordance with 1.825(b)(5); and
A statement that indicates support for the amendment in the application, as filed, as required by 37 CFR 1.825(b)(4).
If the "Sequence Listing" part of the disclosure is submitted according to item 1) a) or b) above, Applicant must also provide: 
A substitute specification in compliance with 37 CFR 1.52, 1.121(b)(3) and 1.125 inserting the required incorporation-by-reference paragraph, consisting of: 
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version); 
A copy of the amended specification without markings (clean version); and
A statement that the substitute specification contains no new matter; 
If the "Sequence Listing" part of the disclosure is submitted according to item 1) b), c), or d) above, Applicant must also provide: 
A replacement CRF in accordance with 1.825(b)(6); and
Statement according to item 2) a) or b) above. 

Claim Objections
Claim 6 is objected to because of the following informalities:  
1. The “i.e.” in the last line of step (1) is not needed;
2. In step (6) last line, “out” is not needed;
3. In step (7) line 3, the words “and the corresponding amino acid” are superfluous given the amendment to line 2, however as indicated above a (SEQ ID NO:4) need to be added after the sequence of line 4 of step (7).
4. A sequence identifier, SEQ ID NO:4, is missing after the sequence FYQA in the last line of the claim.

Claim 8 is objected to because of the following informalities:  
	1. In line 2, “the used” should be amended to “and the”.
NOTE: Applicant may consider depending claim 8 from claim 7 if applicant wants to capture the time and temperature limitations of claim 7 for the ultrasound process of claim 8, assuming that this is supported in the application as filed.

Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 is a process claim including 7 specified steps, and producing the peptide FYQA (SEQ ID NO:4), and stated to have anti-inflammatory properties.
The claim lacks clarity for the following reasons:
1. lines 1-2 state a method for preparing B-lactoglobulin anti-inflammatory peptides, but only one peptide is ultimately claimed.  This can be corrected by amending to “a β-lactoglobulin (β-LG)-derived anti-inflammatory peptide”.
2. In multiple places claim 6 uses verbs in the past tense.  It is not clear whether these are meant to indicate past actions or active steps of the claim.  Positively recited active steps are required for method claims, see for example MPEP 2115, “A claim is only limited by positively recited elements,” and MPEP 2173.05(q) regarding a use claim stating in part that this was “held to be indefinite because it merely recites a use without any active, positive steps delimiting how this use is actually practiced.”  If supported by the application as filed, applicant must amend verbs to the present tense to clearly indicate what steps are part of the claimed process.
3. in step (3) line 2, the meaning of the term “E/S” is not clearly understood;
4. In step (4), lines 2-3, “simulated gastric and intestinal fluids were prepared according to the U.S. Pharmacoepia” is unclear because 1) it refers to a reference that may have many such methods, and there are different versions of that reference, 2) whether the later steps within step (4) are the methods of the referred-to U.S. Pharmacoepia or additional steps also is not clear, adding to the 
5. In step 5, lines 1-2 "the Caco-2 cells transport model was well constructed" imparts a relative term in that this was “well constructed”, there being no standard for this that would provide one of ordinary skill in the art to distinguish what is, and what is not, encompassed by the claim.  The term “well constructed” in claim 6 is a relative term which renders the claim indefinite. The term “well constructed” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
6. Claim 6 recites the limitation "the Caco-2 cells transport model" in line 1 of step (5).  There is insufficient antecedent basis for this limitation in the claim.

Claims 7 and 8 depending from claim 6 also are rejected on the above bases.

Additionally, claim 7 is rejected as unclear and indefinite on the following bases:
1. It is unclear, for line 3’s “intermittent ratio 10s/3s” whether the ultrasound machine is on for 10 seconds, then off for 3 seconds, or vice versa.  Support for the clarification must be found in the application as filed.
2. It is unclear whether the ultrasound treatment conditions of lines 4-6 of claim 7 are all conducted sequentially, or are alternative treatment conditions.  If the latter, and if supported by the application as filed, applicant can amend in a form such as “selected from the group consisting of” followed by clearly distinguished alternative treatment conditions, with an “and” between the second-to-last and last treatment condition.  If this is the case, alternative treatment conditions, then “were used for the sample treatment” is not required.
3. in line 6 “is may be” is confusing.  If these are meant to be alternative proteases, applicant can amend by deleting “may be”.
4. In line 2 “peptides” needs to be amended to “peptide” because in claim 6 only one peptide is ultimately set forth.


1. In line 2 “peptides” needs to be amended to “peptide” because in claim 6 only one peptide is ultimately set forth.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 7 and 8 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Claim 6, step (3) for enzymolysis only recites the enzyme alcalase, yet in dependent claim 7 lines 6-7 the claim expands the choice of enzymes to include neutral protease and thermolysin.  Similarly, in claim 8, depending from claim 6 directly, the claim is directed to thermolysin as the protease of step (3).  For both such claims this is an unpermitted expansion of the limitations of claim 6, rather than a further limitation.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
In particular, if supported by the application as filed, applicant could amend claim 6 step (3) to list the enzymes of claim 7 as alternatives.




Art Made of Record But Not Relied Upon 
The Examiner includes the patents US 5952193 and US 9877995, which are in the field of art and each of which teaches some but not all steps in common with the instantly claimed method, each also including other steps diverging from the instantly claimed method, and do not teach obtaining the tetrapeptide obtained in instant claim 6.  
This is art made of record but not relied upon, directed to the general state of the art and field of the invention.

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH FISCHER whose telephone number is (571)270-7925, and whose direct facsimile number is (571)270-8925.  The examiner can normally be reached on Monday to Friday, 9:00 AM to 5:00 PM, however noting that the examiner will not normally be working on Monday/Tuesday and on Wednesday-Friday on alternating weeks, but will promptly answer messages upon his return to work.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LARRY RIGGS can be reached at 571-270-3062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-
/J. F./
Examiner, Art Unit 1658




/FRED H REYNOLDS/Primary Examiner, Art Unit 1658